Citation Nr: 9926267	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for high blood pressure and 
cardiovascular disease with angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945 and from July 1947 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.  The Board remanded this issue for additional 
development in July 1997.


FINDING OF FACT

The claim for service connection for high blood pressure and 
cardiovascular disease with angina is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for high blood 
pressure and cardiovascular disease with angina.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A disease such 
as cardiovascular disease is entitled to presumptive service 
connection if manifested to a degree of 10 percent within one 
year from the date of separation from service.  

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

In a November 1994 submission to VA, the veteran contended 
that he had been admitted to a VA hospital in early 1971 for 
five days to get his heart beat and blood pressure under 
control and was subsequently discharged with medications.  He 
alleges that his VA medical records from 1971 to 1973 are 
missing and that he is unable to get statements from medical 
personnel who had treated him at that time because they have 
since died.  He believes that the pain he had in his upper 
stomach and chest during service and in 1971 was caused by 
heart trouble and maintains that he was told in 1967 that 
these pains were angina pains.  The Board is of the opinion 
that all available VA medical records have been associated 
with the claims file.  

Service medical records are negative for symptoms or signs of 
a cardiac disorder. Although the veteran complained several 
times of pain in his abdomen or chest, these pains were found 
upon examination not to have been caused by any cardiac 
disorder, but by other medical problems.  In February 1949, 
the veteran was seen for nausea and vomiting with pain in the 
right lower chest not associated with breathing.  The pain 
soon resolved.  A chest x-ray revealed a mottling of 
increased density, extending along the right margin of the 
cardiac shadow to the dome of the diaphragm.  Without 
previous films for comparison, the examiner was unable to say 
how much of this represented pathologic change and how much 
was normal for the individual.  The diagnosis was undiagnosed 
condition manifested by nausea and vomiting of undetermined 
origin.  Subsequent chest x-rays in October 1950 and in March 
1953 were within normal limits.  

In December 1962, the veteran complained of pain in the right 
lower chest on coughing.  This was considered a symptom of an 
upper respiratory infection and in February 1964, a similar 
pain was found to have been caused by mild pleurisy.  In 
April 1969, the veteran had complained of intermittent aching 
in the anterior chest when lying down, with belching, flatus, 
and abdominal pain, after eating greasy foods.  A chest x-ray 
was negative, and examination of the heart indicated a normal 
sinus rhythm without murmurs.  The diagnosis was fever of 
unknown origin.  

During service, the veteran was afforded regular chest x-rays 
and electrocardiograms (EKGs).  Additional chest x-rays in 
October 1965, on an unspecified date, and on retirement 
examination in March 1970 were all considered within normal 
limits.  A chest x-ray in December 1960 noted that because of 
the veteran's obesity, the film was somewhat under-
penetrated.  The transverse heart diameter appeared to be at 
the upper normal limits.  Reports of EKG examination in 
February 1960, December 1960, October 1963, June 1966, August 
1968, April 1969, and March 1970 were all summarized as 
within normal limits.  

In August 1970, the veteran underwent a medical evaluation 
board (MEB) examination to ascertain the extent of disability 
due to chronic recurrent uveitis, an eye disorder.  Examiners 
noted that, while in the military, he had experienced 
indigestion from hot, spicy foods, resulting in symptoms of 
chest pressure associated with indigestion, which was 
relieved by antacid tablets.  There had been no complications 
and no sequelae.  Physical examination showed no 
cardiovascular disorder.  Blood pressure was normal.

In summary, although the Board has thoroughly and carefully 
reviewed all of the veteran's service medical records, it has 
found no evidence of chest pain attributed to angina or other 
symptoms attributed to cardiovascular disease.  These records 
do not show the consistently elevated blood pressures 
indicative of hypertension.  They also do not reflect 
diagnosis of hypertension or heart disease, cardiac 
abnormality on x-ray, abnormal EKG findings, or signs of 
cardiac disease on physical examination.  

Accordingly, there is no medical evidence of cardiovascular 
disease with angina or high blood pressure in service.  
Moreover, the chest and abdominal pains in service were 
attributed by physicians to other disorders.  Although he may 
believe that episodes of chest and abdominal pain during 
service were indicative of a heart condition, the veteran as 
a lay person is not competent to offer a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As to whether cardiovascular disease with angina or high 
blood pressure were manifest during the one-year presumptive 
period following service, outpatient medical records show 
that the veteran had an eye examination in January 1971; and 
was evaluated for orthopedic complaints in May and June 1971.  
He underwent VA hospitalization in August 1974 for the 
evaluation of chest pain he had experienced while he was in 
the clinic for treatment of an unrelated condition.  There 
was no other indication of any cardiac difficulty other than 
extrasystoles.  The final diagnosis included cardiac 
arrhythmia due to frequent extrasystoles.

Outpatient medical records dating from June 1975 show that 
the veteran complained of a constant pain in the stomach and 
sides for ten or twelve days.  He stated that he had had such 
pains since 1969, but had been told it was diverticulitis or 
nerves.  Examination revealed that intestinal sounds were 
normal, with no masses or tenderness noted.  Rectal 
examination was negative.  The veteran was put on a diet and 
treated with Donnatal tablets and Maalox.  A follow-up 
examination in July 1975 noted that his stomach felt better.  
He was advised to continue on a reduction diet and to take 
Donnatal and Maalox.  

The first medical evidence of the existence of cardiovascular 
disease is found in a September 1980 report of VA cardiac 
catheterization.  Medical history noted a two-year history of 
angina and atherosclerotic cardiovascular disease.  Although 
the veteran related a 15 year history of symptoms suggestive 
of angina, he had been on cardiac medications for only two 
years.  He described the chest pain as substernal, but 
without associated nausea or vomiting, diaphoresis, or 
shortness of breath.  He described no radiation of the pain, 
which occurred only once or twice per month.  He had a 
history of a positive stress test.  Cardiac catheterization 
demonstrated an 80 percent obstruction of the left main 
coronary artery and a high grade stenosis of the left 
anterior descending.  Since it was felt that he would benefit 
from a coronary artery bypass graft, he underwent coronary 
artery bypass grafts with a two-vessel bypass.  

In November 1982, the veteran was hospitalized at a VA 
hospital due to recent symptoms of pressure in his chest and 
pain all over the body and fever with chills and lower 
abdominal discomfort.  Physical examination at time of 
admission found vital signs stable.  Examination of the 
cardiovascular system found the point of maximum impulse 
within normal limits.  No murmur or gallops were heard; the 
abdomen was soft; and no localized tenderness rigidity was 
noted.  Other systemic examination was negative.  During the 
course of hospitalization, he remained afebrile and 
asymptomatic.  No chest pain was observed and he was stable 
on medication.  He was discharged and advised to continue his 
low sodium, low cholesterol diet.  

In March 1995, the veteran was hospitalized at St. Francis 
Cabrini Hospital with the complaint of lower abdominal pain.  
Following examination, a diagnosis of prostatitis was made.  
He subsequently underwent cystoscopy and bladder biopsy.  

VA cardiac outpatient clinical reports in 1988, 1990, 1991, 
and 1994 indicate that the veteran's heart condition was 
stable, with few reported episodes of angina.  Hypertension 
was well controlled.  In October 1995, he was seen by Michael 
Menache, M.D., associated with St. Francis Cabrini Hospital, 
who noted that the veteran had had multiple episodes of 
abdominal discomfort.  He had been found to have multiple 
gallstones and had undergone laparoscopic cholecystectomy.  
Following this surgery, he was doing quite well and had 
markedly decreased abdominal discomfort.  

It is undeniable that the veteran has a current diagnosis of 
arteriosclerotic cardiovascular disease, which, according to 
historical evidence, first became manifest in 1978.  There is 
no medical evidence that the cardiac arrhythmia for which he 
was treated four years earlier was a manifestations of 
arteriosclerotic cardiovascular disease, but whatever its 
etiology, the outcome of this case is the same.  The veteran 
meets the first prong of the criteria for a well-grounded 
claim.  He fails, however, to meet the second prong of the 
requirements for a well-grounded claim in that he has not 
established service incurrence of the disability for which 
service connection is claimed.  Symptoms of high blood 
pressure or cardiovascular disease with angina were not noted 
in service or during the one-year presumptive period.  
Although he appears convinced that various chest and 
abdominal pains in service were actually angina and thus a 
symptom of heart disease, his statements as those of a layman 
are insufficient to establish the in-service incurrence of 
the particular chronic disability manifested by chest pain 
and high blood pressure for which he seeks service 
connection. 

Without evidence of cardiovascular disease with angina or 
high blood pressure in service, it is not necessary for the 
Board to reach the nexus requirement or to consider 
continuity of symptomatology.  It is sufficient to note that 
none of the medical practitioners who have examined the 
veteran since service has related the post-service 
arteriosclerotic disease to any signs or symptoms in service 
or within the first year after service.  

Service connection for a disability manifested by high blood 
pressure and angina must, therefore, be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for high blood pressure and angina is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

